Opinion issued May 22, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00428-CV
____________

JAMES MCKIMMY, MANI EFRAN, AND UNICAT CATALYST
TECHNOLOGIES, INC., Appellants

V.

CRYSTAPHASE PRODUCTS, INC., Appellee



On Appeal from the 239th District Court
Brazoria County, Texas
Trial Court Cause No. 2002-17,078



MEMORANDUM OPINION
	Appellants have filed a motion to dismiss their appeal.  More than 10 days have
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Keyes.